AP-77,041
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 7/15/2015 10:45:16 AM
                                                                    Accepted 7/15/2015 11:02:36 AM
    IN THE COURT OF CRIMINAL APPEALS OF TEXAS                    AT AUSTIN ABEL ACOSTA       CLERK



BRIAN SUNIGA,                 §
Appellant                     §                                          July 15, 2015

                              §
v.                            §
                              §                    No. AP-77,041
THE STATE OF TEXAS,           §
Appellee                      §
                              §
_____________________________ §


           UNOPPOSED MOTION FOR EXTENSION OF TIME
          IN WHICH TO FILE APPELLANT’S OPENING BRIEF

      Comes now, Brian Suniga, Appellant, by and through counsel and files this

Unopposed Motion for Extension of Time in which to file Appellant’s Opening

Brief, in support whereof Appellant states the following:

                                         I.

      Appellant was convicted of capital murder and sentenced to death on May

20, 2014, in the 140th Judicial District Court, Lubbock County, Texas, the

Honorable Jim B. Darnell presiding, Case No. 2012-434,109.

                                        II.

      Appellant filed a designation of the record on June 27, 2014. A Clerk’s

Record was initially filed on September 19, 2014, and a Reporter’s Record was


                                         1
filed on April, 1, 2015. Upon various omissions in both the Clerk’s Record and

the Reporter’s Record being discovered by undersigned counsel, a “Motion to

Abate Appeal for the Trial Court to Enter Findings of Fact and Conclusions of

Law and for Completion of Record” was filed on April 29, 2015. That Motion

also requested thirty days in which to file Appellant’s Opening Brief upon

completion of the record, in accordance with TEX. R. APP. P. 38.6. Appellant’s

case was duly abated and remanded to the trial court on May 20, 2015. On June

22, 2015, additional volumes supplementing the Reporter’s Record were filed. On

the same date, a further volume of the Clerk’s Record was filed, and a sealed

volume of Clerk’s Record was also filed. As stated in a letter of this Court dated

June 22, 2015, Appellant’s Opening Brief is currently due on July 22, 2015.

                                          III.

      The Reporter’s Record now consists of 44 volumes and the Clerk’s Record

of 5 volumes. The sheer length of the record in this case requires additional time

in order to properly identify and present the pertinent issues for review. Counsel

has already identified at least nine points of error specific to this case, all of which

require legal research and extensive briefing to present the necessary arguments,

along with eight points of error concerning challenges to the death penalty statute

and sentencing scheme. It seems reasonable to predict that further issues will arise

                                           2
as counsel’s review of the record continues.

                                         IV.

      In addition to the work that currently needs to be done on Appellant’s case,

and other professional commitments, counsel represents another death-sentenced

inmate, Christopher Chubasco Wilkins - see Wilkins v. State, No. AP-75,878, 2010

Tex. Crim. App. LEXIS 622 * 1-3 (Tex. Crim. App. 2010)(not designated for

publication); Ex Parte Wilkins, No. WR-75,229-01, 2011 Tex. Crim. App. Unpub.

70 (Tex. Crim. App. February 2, 2011)(not designated for publication). An

execution date of Wednesday October 28, 2015, has recently been set in Mr.

Wilkins’ case. Undersigned counsel, a sole practitioner, represented Mr. Wilkins

throughout his federal habeas corpus litigation, and continues to represent him. It

is necessary to Mr. Wilkins’ case for undersigned counsel to investigate and

prepare a subsequent application pursuant to Art. 11.071 § 5, and also to prepare a

Petition for Clemency. It is anticipated that it may also be necessary to conduct

further federal litigation on Mr. Wilkins’ behalf, and to raise challenges to the

lethal injection chemicals and protocols utilized by the Texas Department of

Criminal Justice.

                                         V.

      Counsel is scheduled to attend the National Federal Habeas Corpus Seminar

                                          3
to be held August 13-16, 2015, in Charlotte, NC. This event, organized by the

Administrative Office of the United States Courts, is the only nationally-available

training devoted to federal habeas corpus litigation, and provides 17 hours of

Continuing Legal Education relevant to death penalty cases. Undersigned counsel

has been awarded a scholarship to pay for travel and accommodation, as well as a

place at the seminar itself.

                                          VI.

      Additionally, undersigned counsel has a pre-booked, pre-paid trip to her

native England from July 20-31, 2014, to see family for the first time in two years.

                                         VII.

      A criminal appellant, just like a criminal defendant at trial, is entitled to the

effective assistance of counsel. Evitts v. Lucey, 469 U.S. 387, 396 (1985); Ward

v. State, 740 S.W.2d 794 (Tex. Crim. App. 1987). In light of the above

commitments, undersigned counsel, in her professional opinion, cannot prepare an

Opening Brief in this capital case to a sufficient standard by the current deadline,

and requires an additional 120 days in order to do so.

                                         VIII.

      Undersigned counsel spoke today by telephone with Jeffrey Ford, Assistant

Criminal District Attorney for Lubbock County, who is appellate counsel for the

                                           4
State of Texas in this matter. Mr. Ford stated that he has no objection to

Appellant’s request for this extension of time.

                        CONCLUSION AND PRAYER.

      For the above stated reasons, counsel respectfully requests an extension of

120 days to Thursday, November 19, 2015 for the completion of Appellant’s

Opening Brief.


                              Respectfully submitted,




                         __________________________
                               HILARY SHEARD
                           Law Office of Hilary Sheard
                          7301 Burnet Road # 102-328
                               Austin, Texas 78757
                              Phone (512) 524 1371
                               Fax (512) 646 7067
                           HilarySheard@Hotmail.com

                              Attorney for Appellant .




                                          5
                         CERTIFICATE OF SERVICE

I certify that on July 15, 2015, a copy of the foregoing pleading was served
electronically via www.efileTexas.gov on:

      Jeffrey S. Ford, Esq.
      Chief - Appellate Division
      Lubbock County District Attorney’s Office
      Lubbock County Courthouse
      904 Broadway - 2nd Floor
      P.O. Box 10536
      Lubbock, Texas 79408.
      JFord@LubbockCDA.com




                                ____________________________
                                Hilary Sheard.




                                         6